DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants response filed on 6/03/201 has been entered. Claims 1-3, 5-8, 10-12 remain pending. Claims 4 and 9 are canceled. Claims 1, 5, 7, and 10-11 have been amended. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Action mailed on 06/03/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-8, 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails teach or reasonably suggest either alone or in combination a wound dressing comprising an upper spacer layer configured to cover the first area and the second area and to allow air to be communicated between the first area and second area around the partition. Askem et al (US 2015/0174304) is seen as the closest prior art, because Askem et al discloses a prior art dressing device having all the recited structure, but which differs from the claimed invention in that the device does not comprise an upper spacer layer that allows the fluid communication between the first area and second area around the partition. There are prior arts existing that teaches the above feature, such as Hartwell (US 2011/0028918) suggest a device comprising an upper spacer layer that allows air to be communicated from lower layers through a sealing layer. However, modifying the device of Askem el al above to incorporate the teachings of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./Examiner, Art Unit 3781     

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781